ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-160, recommending on the record certified to the Board pursuant to Rule l:20^4(f) (default by respondent), that ANNE P. CATALINE of MARLTON, who was admitted to the bar of this State in 1994, and who has been temporarily suspended from the practice of law since October 8, 2014, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.15(a) (failure to safeguard funds), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And ANNE P. CATALINE having failed to appear on the Order directing her to show cause why she should not be disbarred or otherwise disciplined, and good cause appearing;
*257It is ORDERED that ANNE P. CATALINE be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that ANNE P. CATALINE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that ANNE P. CATALINE comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.